Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1-10 and 12-21 were considered.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 12/06/2021.
a. Claims 1-10 and 12-21 are pending in this application.
b. Claims 1 and 20-21 has been amended.
d. Claim 11 has been previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 8-11 of REMARKS, filed on 12/06/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered.
moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6, 8-10, 13-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donsky et al. (US 2016/0247163 A1, hereinafter Donsky) in view of Upadhyay et al. (US 2017/0124038 A1, hereinafter Upadhyay) further in view of Denise (US 2014/0173009 A1).  

	Regarding claim 1, Donsky teaches a method comprising:  determining, by one or more first computing devices (Fig. 1(46)), that a first communication event that is associated with a first user of a first plurality of users in a first organization is relevant to a first record of a first application based on relevancy criteria (Fig. 2(72, 82) and [54]: Processor 46 identifies and computes values of features (example e-mail) of the communication records and CRM records in the training set, at a feature identification step 72. [58-59]: For each communication record (i.e. for first communication event associated with first user), processor 46 computes feature vectors with respect to a number of candidate CRM records that are identified as likely matches (i.e. match first event relevant to first CRM record of e-mail application based on feature vectors, example explained in [59])), wherein the first communication event is based on a communication sent by the first user ([58-59]: For each communication record, processor 46 computes feature vectors (i.e. for first communication event sent by first user). In order to choose the candidate CRM records for a given e-mail, processor 46 may, for example, extract all domains (company.com) from the addresses of the email recipients and text);
storing, by the one or more first computing devices, the first communication event in a database implemented on a storage device in communication with the one or more first computing devices (Fig. 2(84) and [61]: For each match identified at step 82, tool 22 adds a new communication entry in the corresponding CRM record held by server 42, at an entry creation step 84 (i.e. storing communication event in database)).
Donsky however does not teach generating, by the one or more first computing devices, a data point for the first record based on the first communication event and at least a second communication event stored in the 
Upadhyay teaches a method comprising: generating, by the one or more first computing devices, a data point for the first record based on the first communication event ([301-302]: Client computing device 302 receives a plurality of email messages (e.g., overnight). The email messages received in the present block may be from any number of senders and may comprise any content, and furthermore may form one or more distinct email threads. At block 408, client computing device 302 generates and presents a thread summary (based on content contributions of individual emails) of each email thread in the received plurality of incoming email messages (i.e. generate data point from emails received, emails include first email)) and at least a second communication event stored in the database ([301-302]: Client computing device 302 receives a plurality of email messages (e.g., overnight). The email messages received in the present block may be from any number of senders and may comprise any content, and furthermore may form one or more distinct email threads. At block 408, client computing device 302 generates and presents a thread summary (based on content contributions of individual emails) of each email thread in the received plurality of incoming email messages (i.e. generate data point from emails received, emails include second email. As explained in [294] emails and details can be extracted from database)), the second communication event associated both with a second user of the first plurality of users and with a communication to a recipient associated with the first communication ([301]: At block 406, client computing device 302 receives a plurality of email messages (e.g., overnight). The email messages received in the present block may be from any number of senders and may comprise any content, and furthermore may form one or more distinct email threads (i.e. first and second email is received by client device)) and determined to be relevant to the first record ([301]:  A thread may comprise emails to/from any number of senders and may extend over any period of time (i.e. email thread relates to the first email)) and wherein the second communication event being based on a communication sent by the  ([301]: The email messages received in the present block may be from any number of senders and may comprise any content, and furthermore may form one or more distinct email threads (i.e. second email is sent by second sender)), the second user being different from the first user ([301]: The email messages received in the present block may be from any number of senders and may comprise any content, and furthermore may form one or more distinct email threads (i.e. there are many senders and second sender is different than first sender)), wherein the data point comprises a period of time since a most recent communication to a recipient associated with the first communication event or a quantity of communications to a recipient associated with the first communication event ([302]: At block 408, client computing device 302 generates and presents a thread summary (based on content contributions of individual emails) of each email thread in the received plurality of incoming email messages. Fig. 8(802) and [304]: The training corpus comprises a baseline set of emails to be analyzed in the applicable window, including received and sent emails. When the window period is defined as the preceding calendar month and a new calendar month begins, all emails received and sent by the user of client computing device 302 during the preceding calendar month are identified as the training corpus (i.e. data point or summary have quantity of emails in certain time window, See N in [322, 349, 385]).
 (Upadhyay, [302]).
Donsky in view of Upadhyay however does not teach providing, by the one or more first computing devices to the first application, an indicator of the data point in response to a request received from the first application.
	Denise teaches providing, by the one or more first computing devices to the first application, an indicator of the data point in response to a request received from the first application ([217-218]: The reminder 3150 includes a reminder portion that indicates that a response to the communication is overdue, a communication portion that provides details related to the first communication to which the reminder corresponds. The reminder 3170 includes a reminder portion that indicates that a response to the communication is overdue, a communication portion that provides details related to the second communication to which the reminder corresponds (i.e. providing an indicator/remainder)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay to incorporate the teachings of Denise and providing data point to the application. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide reminder based on a sender and content of a communication (Denise, [215]).

	Regarding claim 2, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
	Donsky further teaches wherein the first communication event is selected from the group consisting of: an email, a calendar event, a social media interaction, a telephone call, a text message, and a video conference interaction ([59]: In order to choose the candidate CRM records for a given e-mail, processor 46 may, for example, extract all domains (company.com) from the addresses of the email recipients and text (including recipients of all other e-mails in the same thread) (i.e. CRM is selected from email)). 
 
Regarding claim 3, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
	Denise further teaches wherein the first communication event occurs via a second application executing on one or more second computing devices that are distinct from the one or more first computing devices (fig. 2(205), fig. 31 and [217]: the system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent." (i.e. first communication sent by sender 1 is via application in sender 1 device (i.e. second application in second device) which is different than the receiver device 205 (i.e. first computing device)))
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Denise and first communication event occurs via a second application executing on one or more second computing devices that is different from first computing device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide reminder based on a sender and content of a communication (Denise, [215]).

Regarding claim 4, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
Denise further teaches wherein: the first communication event occurs via a second application executing on one or more second computing devices that are distinct from the one or more first computing devices (fig. 2(205), fig. 31 and [217]: the system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent." (i.e. first communication sent by sender 1 is via application in sender 1 device (i.e. second application in second device) which is different than the receiver device 205 (i.e. first computing device))).; and 
	the first application executes on one or more third computing devices that are distinct from the one or more first computing devices and the one or more second computing devices (fig. 2(205), fig. 31 and [217-218]: The system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent.". The system 200 receives a second communication 3160 sent by Sender 2 and having the content "Urgent." (i.e. application in client device 205 (i.e. first application) is different from sender 1 and sender 2 devices (i.e. first and second device))). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Denise and the first communication event occurs via a second application executing on second computing device that is different from first computing device, and the first application executes on third computing device that is different from first computing device and second computing device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide reminder based on a sender and content of a communication (Denise, [215]).

Regarding claim 6, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
	Denise further teaches wherein: the first communication event occurs via a second application (fig. 2(205), fig. 31 and [217]: The system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent." (i.e. first communication sent by sender 1 is via application in sender 1 device (i.e. second application in second device))); and 
	a second organization provides the first application and the second application [217-218]: The system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent.". The system 200 receives a second communication 3160 sent by Sender 2 and having the content "Urgent." (i.e. application used by sender 1 and sender 2 is email application provided by second organization). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Denise and the first communication event occurs via second application and second organization provides the first application and the second application. One of ordinary skilled in the art would have been motivated to combine the teachings in order to for communication with user (Denise, [215]).

Regarding claim 8, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
Donsky further teaches wherein the relevancy criteria comprise at least one selected from the group consisting of: 
a recipient associated with the first communication event, a sender associated with the first communication event, a participant associated with the first communication event, a subject associated with the first communication event, a keyword associated with the first communication event, a sentiment associated with the first communication event, a date associated with the first communication event, a time associated with the first communication event, an organization associated with the first communication event, and a communication type associated with the first communication event ([63-64]: To enhance the accuracy of matching between the chosen e-mails and CRM records, processor 46 then extracts the following data from each e-mail 90 that is chosen for processing: Personas –sender/recipients, Date/Time, Named Entities, and Other (i.e. relevancy includes data as explained in [64])). 
 
Regarding claim 9, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
Donsky further teaches wherein: the determination that the first communication event is relevant to the first record comprises: 
([30]: The corpus of communication records collected by the matching tool can be used as a training set for purposes of the learning process (i.e. learning process is trained to find the match). [36]: Tool computes feature values and applies the global weights, company weights, and user weights to the corresponding feature vectors in order to assign the communication records to respective CRM records (i.e. learning system is used in processing the communication record)), and 
generating, by the machine learning system, a relevance value for the first communication event based on a result of the processed first communication event ([37]: the matching tool computes a respective vector for each of these further communication records and each candidate CRM record to which the communication record might be assigned, and uses the feature vector in computing a score. In some embodiments, the matching tool computes the score as a weighted sum over the feature values in the respective vector using the global weights, company weights, and user weights (i.e. generating relevance value based on processed communication)); and 29 of 33 030730-1980US 
the determination that the first communication event is relevant to the first record is based on the relevance value ([37]:  then assigns the communication record to a candidate CRM record if the weighted sum meets a predefined criterion, such as if the score exceeds a certain threshold (i.e. determine relevance between communication and record based on relevance value)).  

Regarding claim 10, Donsky in view of Upadhyay and Denise teaches the method of claim 1.
Donsky further teaches wherein storing the first communication event in the database comprises:
associating, by the one or more first computing devices, the first communication event with the first record ([59]: In order to choose the candidate CRM records for a given e-mail, processor 46 may, for example, extract all domains (company.com) from the addresses of the email recipients and text. The processor may also extract named entities from the e-mail text (i.e. associate communication event with the record)); and 
storing, by the one or more first computing devices, the first record with the associated first communication event in the database ([61]: For each match identified at step 82, tool 22 adds a new communication entry in the corresponding CRM record held by server 42 (i.e. storing communication event associated with the record)).  
 
Regarding claim 13, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
	Denise further teaches wherein the first user is the second user (fig. 12(1250, 1270) and [128]: The system 200 receives a first communication 1250 that is an original communication sent to the user. The system 200 receives a second communication 1270 that is a reply to a communication sent by the user (i.e. as shown in fig. 12, both first and second communication is sent by sender 1 and therefore sender 1 is the first user and second user)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Denise and the first user is the second user. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide remainder based on history of communication (Denise, [127]).
  
Regarding claim 14, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
	Denise further teaches wherein the first user is distinct from the second user (fig. 31 and [217-218]: The system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent.". The system 200 receives a second communication 3160 sent by Sender 2 and having the content "Urgent." (i.e. as shown in fig. 31, Sender 1 and Sender 2 are different))). 
 (Denise, [215]).
 
Regarding claim 15, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
	Denise further teaches wherein the provision of the indicator of the data point comprises:30 of 33 030730-1980USproviding the indicator of the data point to an instance of the first application associated with an account of a third user of the first plurality of users that has permissions to view the data point ([217]: the system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent." Because the first communication 3140 was received on Jun.  6, 2009 at 6:35 PM and the user responds to communications having the content "Urgent" on average in ten minutes and communications sent by Sender 1 on average in fifty minutes, the system 200 provides a reminder 3150 related to the first communication 3140 to the user on Jun.  6, 2009 at 7:05 PM. (i.e. provide remainder to the third application, user device fig. 2(205) have third application)).  
 (Denise, [215]).

Regarding claim 17, Donsky in view of Upadhyay and Denise teaches the method of claim 1.
	Denise further teaches wherein the provision of the indicator of the data point comprises providing the indicator of the data point for display via an interface of the first application ([217]: the system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent." Because the first communication 3140 was received on Jun.  6, 2009 at 6:35 PM and the user responds to communications having the content "Urgent" on average in ten minutes and communications sent by Sender 1 on average in fifty minutes, the system 200 provides a reminder 3150 related to the first communication 3140 to the user on Jun.  6, 2009 at 7:05 PM. (i.e. provide remainder to the first application in user device fig. 2(205))).  
 (Denise, [215]).
  
Regarding claim 18, Donsky in view of Upadhyay and Denise teaches the method of claim 1.
	Denise further teaches wherein: the first communication event occurs via the first application ([217]: the system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent." (i.e. first communication is received by user A using first application)); and 
	the provision of the indicator of the data point comprises providing the indicator for display via an interface of the first application in conjunction with a display of an indicator of the first communication event ([217]: Because the first communication 3140 was received on Jun.  6, 2009 at 6:35 PM and the user responds to communications having the content "Urgent" on average in ten minutes and communications sent by Sender 1 on average in fifty minutes, the system 200 provides a reminder 3150 related to the first communication 3140 to the user on Jun.  6, 2009 at 7:05 PM. (i.e. provide remainder in user a device having first application)).  
 (Denise, [215]).

Regarding Claims 20 and 21, they do not teach or further define over claim 1. Therefore, claim 20 and 21 are rejected for the same reason as set forth above in claim 1.

Claim 5, 7, 16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Donsky in view of Upadhyay and Denise further in view of Borenstein (US 2015/0081802 A1).

Regarding claim 5, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
Denise further teaches wherein:28 of 33 030730-1980USthe first communication event occurs via a second application executing on one or more second computing devices that are distinct from the one or more first computing devices (fig. 2(205), fig. 31 and [217]: the system 200 receives a first communication 3140 sent by Sender I and having the content "Urgent." (i.e. first communication sent by sender 1 is via application in sender 1 device (i.e. second application in second device) which is different than the receiver device 205 (i.e. first computing device))).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Denise and the first communication event occurs via a second application executing on second computing device that is different from first computing device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide reminder based on a sender and content of a communication (Denise, [215]).
Donsky in view of Upadhyay and Denise however does not teach the first organization includes a second plurality of users of the second application; and the second plurality of users comprise the first plurality of users.
 Borenstein teaches the first organization includes a second plurality of users of the second application (Fig. 1(106a-106c), organization includes multiple users including user A-C. [47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 (i.e. users can use second application)); and 
([47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 (i.e. users can use second application and have multiple artifacts)).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Borenstein and the first organization includes a second plurality of users of the second application, and the second plurality of users comprise the first plurality of users. One of ordinary skilled in the art would have been motivated to combine the teachings in order to analyze artifacts created by multiple users (Borenstein, [215]).

Regarding claim 7, Donsky in view of Upadhyay and Denise teaches the method of claim 1. 
Donsky in view of Upadhyay and Denise however does not teach wherein the first record is selected from the group consisting of: a contact outside of the organization; a contact inside of the organization; a contact of a transaction opportunity; a transaction opportunity; an ongoing transaction; a completed transaction; a plurality of: contacts, potential transaction opportunities, ongoing 
Borenstein teaches wherein the first record is selected from the group consisting of: a contact outside of the organization; a contact inside of the organization; a contact of a transaction opportunity; a transaction opportunity; an ongoing transaction; a completed transaction; a plurality of: contacts, potential transaction opportunities, ongoing transactions, and/or completed transactions; and an object customized by a user of the first organization ([31]: The organization can facilitate the introduction of the employees. [47]: Whenever one of the users 106 a-c creates a document or another artifact 104 a-b or after a delay, the environment 100 stores the artifact 104 a-b in the database 108 and an analysis engine 110 analyzes the artifact 104 a-b to identify topics associated with the artifact 104 a-b (i.e. record is selected from the contact inside the organization)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Borenstein and the first record is selected from the group consisting of a contact outside of the organization. One of ordinary skilled in the art would have been motivated to combine the teachings in order to analyze artifacts created by multiple users (Borenstein, [215]).

Regarding claim 16, Donsky in view of Upadhyay and Denise teaches the method of claim 1.
Donsky in view of Upadhyay and Denise however does not teach each user of the first plurality of users has access to sender data, recipient data, and subject data associated with each communication event of the first record; and only users of the first plurality of users having an account with permissions have access to the data point of the first record.
Borenstein further teaches wherein: each user of the first plurality of users has access to sender data, recipient data, and subject data associated with each communication event of the first record ([80]: artifacts that include multiple users' names (e.g., publications or presentations), or on calendar meetings that include multiple users as participants (i.e. artifacts sender and recipient data and subject data of email or instant message from one user to another). [103]: second option that allows the user B to access any of user A's artifacts that are associated with a similar topic or topics (i.e. user A and user B have access to data associated with communication event in database)); and 
only users of the first plurality of users having an account with permissions have access to the data point of the first record ([118, 137]: A user may manually specify one or more users in the allowed user list 620 and the blocked user list 622, and may indicate whether those users are associated with specific topics or with all of the user's data. The user A may indicate that a user D should not have access to any of user A's artifacts that are associated with either “artificial intelligence” or “user collaboration.” (i.e. user with permission have access to the data point (subject matter or topic) of first record)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Borenstein and each user have access to sender data, recipient data, and subject data associated with each communication event of the first record and only user having an account with permissions have access to the data point of the first record. One of ordinary skilled in the art would have been motivated to combine the teachings in order to allow specific users to access user’s artifacts (Borenstein, [116]).

Regarding claim 19, Donsky in view of Upadhyay and Denise teaches the method of claim 1.
Donsky in view of Upadhyay and Denise however does not teach the first communication event occurs via a second application distinct from the first application; and the provision of the indicator of the data point comprises providing the indicator for display via an interface of the first application in conjunction with display of an interface of the second application.
Borenstein teaches wherein: the first communication event occurs via a second application distinct from the first application ([67]: The user A data 318 a may include emails sent and received by the user A 106 a, instant messages, documents, and publications saved or created by the user A 106 a, among other artifacts (i.e. communication takes place using instant message application)); and 
the provision of the indicator of the data point comprises providing the indicator for display via an interface of the first application in conjunction with display of an interface of the second application ([63]: The communication engine 112 may wait for a period of time before sending one or both of the messages 214a-b to the users 106 a-b (i.e. indication is sent using messages (messaging application is first application)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to further incorporate the teachings of Borenstein and the first communication event occurs via a second application distinct from the first application and providing the indicator for display via an interface of the first application in conjunction with display of an interface of the second application. One of ordinary skilled in the art would have been motivated to combine the teachings in order to allow specific users to access user’s artifacts (Borenstein, [116]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Donsky in view of Upadhyay and Denise further in view of Lee et al. (US2018/0253659 A1, hereinafter Lee).

Regarding claim 12, Donsky in view of Upadhyay and Denise teaches the method of claim 1.
	Donsky further teaches wherein the generation of the data point comprises: predicting, by the machine learning system, the data point based on a result of the processed first communication event ([37]: the matching tool applies a support vector machine (SVM) to the reference vectors of the training set in order to define classifiers that assign the communication records to the CRM records and provide values of the global weights, company weights, and user weights (i.e. use learning algorithm to identify matching communication records to CRM)).
Donsky in view of Upadhyay and Denise however does not teach processing, by a machine learning system that is trained on data comprising the second communication event and that is in communication with the one or more first computing devices, the first communication event.
Lee teaches processing, by a machine learning system that is trained on data comprising the second communication event and that is in communication with the one or more first computing devices, the first communication event ([21]: a message management computing platform may use one or more machine learning models to determine opportunities to perform automated message management actions (i.e. processing first communication event). The message management computing platform may train the one or more machine learning models using a collection of data including past messages received (i.e. machine learning is trained on second communication event)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donsky in view of Upadhyay and Denise to incorporate the teachings of Lee and processing first communication event by machine learning system trained on data comprising second communication event. One of ordinary skilled in the art would have been motivated to combine the teachings in order to monitor interactions (Lee, [42]).

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Alten et al., US 2015/0142897 A1: Managing Text Messages.
b. Kenthapadi et al., US 2018/0218328 A1: Job Offering Based on Company-Employee Relationships.
c. McConnell et al., US 2013/0218991 A1: Method and System for Providing Information from a Customer Relationship Management System.
.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453